               Case 19-51140-JKS   Doc 31-1   Filed 07/26/21   Page 1 of 8




                                     EXHIBIT A




DOCS_LA:332579.3
                 Case 19-51140-JKS               Doc 31-1      Filed 07/26/21         Page 2 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                                Chapter 11

WOODBRIDGE GROUP OF COMPANIES, LLC,                                   Case No. 17-12560 (JKS)
et al.,1
                                                                      (Jointly Administered)
                                    Remaining Debtors.

MICHAEL GOLDBERG, as Liquidating Trustee of
the Woodbridge Liquidation Trust, successor in
interest to the estates of WOODBRIDGE GROUP OF
COMPANIES, LLC, et al.,
                                                                      Adversary Proceeding
                                    Plaintiff,                        Case No. 19-51140 (JKS)

                         vs.

FIC, LLC,
                                    Defendant.

                                        JUDGMENT BY DEFAULT

         Upon the Plaintiff’s Motion for Default Judgment (the “Motion”) pursuant to Bankruptcy

Rule 7055 for the entry of a judgment by default against defendant FIC, LLC (“Defendant”) with

respect to the Complaint Objecting to Claims and Counterclaiming for Avoidance and Recovery

of Avoidable Transfers and for Equitable Subordination [Adv. Docket No. 1] (the “Complaint”)2

and the Entry of Default entered by the Clerk of Court [Adv. Docket No. 21]; and adequate

notice of the Motion having been given and it appearing in the circumstances that no other or

further notice is required; and this Court having jurisdiction to consider the Motion pursuant to 28

U.S.C. §§ 157 and 1334; and Defendant having failed to answer or otherwise respond to the



1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as follows:
Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC (0172). The
Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California 91423.
2
  Capitalized terms used but not defined herein shall have the meanings assigned to such terms in the Complaint.


DOCS_LA:332579.3
               Case 19-51140-JKS           Doc 31-1     Filed 07/26/21     Page 3 of 8




Complaint within the applicable deadline; and the entry of a judgment by default being proper

against Defendant; and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.         The Motion is GRANTED as set forth herein.

        2.         Pursuant to Bankruptcy Rule 7055(b)(2), judgment by default (“Judgment”) shall

be entered against Defendant with respect to all claims for relief asserted in the Complaint.

        3.         Judgment is awarded in favor of Plaintiff and against Defendant on the first claim

for relief, (a) avoiding the 90 Day Transfers free and clear of any interest of Defendant, (b)

directing that the 90 Day Transfers be set aside, and (c) ordering Defendant to pay to Plaintiff

$40,238.40.

        4.         Judgment is awarded on the second and third claims for relief, (a) avoiding the

Two Year Transfers free and clear of any claimed interest of Defendant, (b) directing that the

Two Year Transfers be set aside, and (c) ordering Defendant to pay to Plaintiff the amount of the

Two Year Transfers, $76,558.40; provided, however, that Defendant shall not be liable for any

Transfers that are set-off as Prepetition Distributions to the Claims filed by the Defendant.

        5.         Judgment is awarded on the fourth and fifth claim for relief, (a) avoiding the Two

Year Transfers free and clear of any claimed interest of Defendant, (b) directing that the Two

Year Transfers be set aside, and (c) ordering Defendant to pay to Plaintiff the amount of Two

Year Transfers; provided, however, that the Defendant shall not be liable for any Transfers that

are set-off as Prepetition Distributions to the Claims of Defendant.

        6.         Judgment is awarded on the sixth claim for relief, sustaining the objection to the

Claims, decreeing that Defendant take nothing therefrom, and directing the Claims Agent to

strike the Claims from the official Claims Register.



                                                    2
DOCS_LA:332579.3
               Case 19-51140-JKS           Doc 31-1     Filed 07/26/21     Page 4 of 8




        7.         Judgment is awarded on the seventh claim for relief, equitably subordinating any

and all claims that Defendant may assert against any of the Debtors or their estates, whatever the

origin of those claims, including, without limitation, the Claim and any claims that may be

asserted under Bankruptcy Code section 502(h), to all other claims against the Debtors or their

estates; and

        8.         Judgement is awarded on all claims for relief, awarding Plaintiff prejudgment

interest as permitted by law, costs of suit, and such other and further relief as is just and proper

        9.         The Plaintiff is authorized and empowered to take any and all actions necessary or

appropriate to consummate, carry out, effectuate, or otherwise enforce the terms, conditions, and

provisions of this Judgment.

        10.        The Clerk of Court is authorized and directed to take any action that is necessary

and appropriate to give effect to this Judgment.

        11.        This Court shall retain jurisdiction and power over any and all matters arising

from or related to the interpretation or implementation of this Judgment.




                                                    3
DOCS_LA:332579.3
                Case 19-51140-JKS          Doc 31-1     Filed 07/26/21     Page 5 of 8




                                    CERTIFICATE OF SERVICE


                   I, Colin R. Robinson, hereby certify that on July 26, 2021, a true and correct copy

of the attached Plaintiff’s Motion for Default Judgment was served as set forth on the attached

service list.



                                             /s/ Colin R. Robinson
                                             Colin R. Robinson (DE Bar No. 5524)




DOCS_LA:332579.3
               Case 19-51140-JKS     Doc 31-1    Filed 07/26/21   Page 6 of 8




First Class Mail
FIC, LLC
10444 South Chanticleer Lane
South Jordan, UT 84009

First Class Mail
Law Offices of Frederick W. Nessler & Assoc., Ltd.
Attn: Frederick W. Nessler, Esq.
Re: FIC, LLC
536 Bruns Lane, #1
Springfield, IL 62702

First Class Mail
FIC, LLC
Attn: Leslie Kesten, RI A
10444 South Chanticleer Lane
South Jordan, UT 84009




                                             5
DOCS_LA:332579.3
                Case 19-51140-JKS               Doc 31-1     Filed 07/26/21        Page 7 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                      Chapter 11
WOODBRIDGE GROUP OF COMPANIES,
LLC, et al.,1                                               Case No. 17-12560 (JKS)

                   Remaining Debtors.                       (Jointly Administered)

MICHAEL GOLDBERG, as Liquidating Trustee
of the Woodbridge Liquidation Trust, successor Adversary Proceeding
in interest to the estates of WOODBRIDGE       Case No. 19-51140 (JKS)
GROUP OF COMPANIES, LLC, et al.,

                                   Plaintiff,               Objection Deadline: August 9, 2021 at 4:00 p.m. (ET)
                        vs.                                 Hearing Date: August 24, 2021 at 1:30 p.m. (ET)


FIC, LLC,
                                   Defendant.

                                          NOTICE OF MOTION

                   PLEASE TAKE NOTICE that on July 26, 2021, Plaintiff, Michael Goldberg, in

his capacity as Liquidating Trustee of the Woodbridge Liquidation Trust (the “Plaintiff”) filed the

Plaintiff’s Motion for Default Judgment (the “Motion”) with the United States Bankruptcy Court

for the District of Delaware, 824 Market Street, Wilmington, Delaware 19801 (the “Bankruptcy

Court”). A copy of the Motion is attached hereto.

                   PLEASE TAKE FURTHER NOTICE that any response or objection to the entry

of an order with respect to the relief sought in the Motion must be filed with the Bankruptcy Court

on or before August 9, 2021 at 4:00 p.m. prevailing Eastern Time (the “Objection Deadline”).

                   PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve



1
  The Remaining Debtors and the last four digits of their respective federal tax identification numbers are as
follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1, LLC
(0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks, California
91423.


DOCS_LA:332579.3
               Case 19-51140-JKS     Doc 31-1    Filed 07/26/21     Page 8 of 8




a copy of the response or objection upon the undersigned counsel on or prior to the Objection

Deadline.

                   IF NO OBJECTIONS ARE TIMELY FILED AND SERVED IN ACCORDANCE

WITH THIS NOTICE, THE BANKRUPTCY COURT MAY GRANT THE RELIEF

REQUESTED BY THE MOTION WITHOUT FURTHER NOTICE OR HEARING.

                   PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER THE

RELIEF SOUGHT IN THE MOTION WILL BE HELD VIA ZOOM VIDEOCONFERENCE

BEFORE THE BEFORE THE HONORABLE J. KATE STICKLES, UNITED STATES

BANKRUPTCY JUDGE, IN THE UNITED STATES BANKRUPTCY COURT FOR THE

DISTRICT OF DELAWARE, 824 N. MARKET STREET, 3RD FLOOR, COURTROOM NO. 7,

WILMINGTON, DE 19801 ON AUGUST 24, 2021 AT 1:30 P.M. (PREVAILING EASTERN

TIME).

 Dated:     July 26, 2021             PACHULSKI STANG ZIEHL & JONES LLP
            Wilmington, Delaware
                                      /s/ Colin R. Robinson
                                      Andrew W. Caine (CA Bar No. 110345)
                                      Bradford J. Sandler (DE Bar No. 4142)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                      P.O. Box 8705
                                      Wilmington, DE 19899 (Courier 19801)
                                      Telephone: 302-652-4100
                                      Fax: 302-652-4400
                                      Email: acaine@pszjlaw.com
                                              bsandler@pszjlaw.com
                                              crobinson@pszjlaw.com

                                      Counsel to Plaintiff Michael Goldberg, in his capacity
                                      as Liquidating Trustee of the Woodbridge Liquidation
                                      Trust




                                             2
DOCS_LA:332579.3
